Citation Nr: 0117746	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  97-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical strain 
with lipoma, to include as secondary to the service-connected 
bilateral lymphedema of the lower extremities.

2.  Entitlement to an initial compensable rating for 
bilateral lymphedema of the lower extremities from December 
9, 1974, to October 21, 1980.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral lymphedema of the lower extremities from 
October 22, 1980, to May 14, 1998.

4.  Entitlement to an initial rating in excess of 20 percent 
for bilateral lymphedema of the lower extremities from May 
15, 1998, to October 29, 1998.

5.  Entitlement to an initial rating in excess of 40 percent 
for bilateral lymphedema of the lower extremities since 
October 30, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1956 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.  

In August 1995 the RO denied entitlement to service 
connection for swelling of the legs and feet, diagnosed as 
lymphedema, and a cervical strain with lipoma.  By a letter 
dated in January 1996, the veteran, in essence, disagreed 
with that determination by requesting that medical records be 
obtained and that her circumstances for disability be 
reevaluated.  

In January 1997, the RO granted service connection for 
bilateral lymphedema of the lower extremities, rated as 
noncompensably disabling, effective from December 9, 1974, 
and 10 percent disabling effective from October 22, 1980.  In 
September 1998, the 10 percent rating was increased to 20 
percent effective from May 15, 1998, and in November 1998, 
the 20 percent rating was increased to 40 percent, effective 
from October 30, 1998.  

Accordingly, the issues on appeal are as stated on the title 
page.

In June 2001, after the case had been transferred to the 
Board, the veteran submitted VA hospital and outpatient 
treatment records dated from 1989 to 2001 to substantiate her 
claims.  She also submitted a written waiver of the right to 
initial RO adjudication.  Thus, the provisions of 38 C.F.R. 
§ 20.1304(c) have been satisfied.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate her claims.

2.  The veteran's cervical strain with lipoma is not related 
to service or to the service-connected bilateral lymphedema 
of the lower extremities.  

3.  The rating criteria in effect from 1976 to 1998 is more 
favorable to the veteran's claims.

4.  Prior to October 21, 1980, the veteran's bilateral 
lymphedema of the lower extremities was manifested by 
subjective complaints of swelling without corroborating 
objective evidence.

5.  From October 22, 1980, to October 8, 1996, the veteran's 
bilateral lymphedema of the lower extremities was productive 
of non-pitting edema with tenderness to palpation and without 
skin changes.

6.  From October 9, 1996, to October 29, 1998, the veteran's 
bilateral lymphedema of the lower extremities was manifested 
by non-pitting edema with tenderness to palpation with 
minimal stasis dermatitis, causing difficulty with ambulating 
and weight bearing.

7.  Since October 30, 1998, the veteran's bilateral 
lymphedema has been productive of marked pretibial edema with 
stasis dermatitis and eczema causing stiffness, pain, and 
difficulty with walking, limitation of motion, and sleeping.


CONCLUSIONS OF LAW

1.  The veteran's chronic cervical strain with lipoma was not 
incurred in or aggravated by active service, or related to 
service-connected disability, nor may in-service occurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2000).

2.  The criteria for an initial compensable rating for 
bilateral lymphedema of the lower extremities from December 
9, 1974, to October 21, 1980, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.31, 4.104, Diagnostic Code 7121 (in effect prior to January 
12, 1998).

3.  The criteria for an initial rating in excess of 10 
percent for bilateral lymphedema of the lower extremities 
from October 22, 1980, to October 8, 1996, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (in effect from 
March 18, 1976, to January 12, 1998).

4.  The criteria for an initial rating of 30 percent for 
bilateral lymphedema of the lower extremities from October 9, 
1996, to October 29, 1998, have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7121 (in effect from March 18, 1976, to 
January 12, 1998).

5.  The criteria for an initial rating of 60 percent for 
bilateral lymphedema of the lower extremities since October 
30, 1998, have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7121 (in effect from March 18, 1976, to January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  The Board recognizes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand is not required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran has been provided a 
statement of the case and supplemental statements of the case 
informing her of the medical evidence necessary to 
substantiate her claims. 

The evidence indicates that the veteran's original service 
medical records may have been destroyed in a fire that 
occurred at the St. Louis, Missouri, facility in 1973.  The 
Board acknowledges that when service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and to consider the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this case, the Board notes that in May 1996, the 
National Personnel Records Center concluded that no reports 
from the Surgeon General's Office were available.  The Board, 
however, notes that the record contains several copies of the 
veteran's service administrative reports, as well as her 
December 1958 separation from active service examination 
report.  Also, numerous post-service VA and non-VA medical 
reports are of record, to include a thorough October 1998 
private examination report and medical records dated from 
1998 to 2001.  The veteran has not identified any outstanding 
medical evidence or indicated that the evidence of record is 
inadequate for rating purposes.  Thus, no additional action 
is needed.  38 C.F.R. § 4.2 (2000); see also VAOPGCPREC 11-95 
(1995).

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Service Connection

The veteran asserts that her cervical strain with lipoma 
either manifested in service or as secondary to the service-
connected bilateral lymphedema of the lower extremities.  
Service connection may be established for a disability 
resulting from disease contracted in active service.  
38 U.S.C.A. § 1131.  Service connection may also be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).  Service connection may be established 
for a chronic disease, including arthritis, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  Also, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
disability and the veteran's service or service-connected 
disability.  See generally Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); Allen v. Brown, 7 Vet. App. 439.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the evidence preponderates against the 
veteran's claim of entitlement to service connection for a 
cervical strain with lipoma.  The medical evidence fails to 
establish that the veteran's cervical strain with lipoma is 
related to service, directly or presumptively, or to the 
service-connected bilateral lymphedema of the lower 
extremities.  

The available service medical and administrative records are 
silent for complaints of or findings associated with a 
cervical strain with lipoma.  On discharge examination in 
December 1958, clinical evaluation of the head, face, neck 
and scalp was normal.  Examination of the skin was normal 
too.   

From 1959 to 1979, the evidence is silent with respect to a 
cervical strain with lipoma, to include a report of a VA 
examination dated in January 1975. 

While VA outpatient treatment reports dated from 1980 to 1994 
show complaints of pain associated with the cervical spine 
with lipoma, not one of the reports attributes the veteran's 
symptoms or disability to service or to her service-connected 
bilateral lymphedema of the lower extremities.  The reports 
merely show that in April 1983, the veteran was furnished 
with a cervical tractor for home use and on head and neck 
screening in December 1991, the veteran complained of vertigo 
when lying on her back.  At that time, the veteran denied 
having arthritis of the cervical spine and examination 
results were within normal limits.  The assessment was 
vertigo, posture related.  Complaints of neck pain were 
documented in June 1992.  The diagnosis was degenerative 
joint disease of the cervical spine.  In November 1993, the 
veteran was referred to the surgical clinic for a large 
lipoma of the posterior neck.  The assessment was lipoma.  As 
previously stated, the reports do not attribute the veteran's 
disability to active service or to the bilateral lymphedema 
disability.

An examination report from T.W., Chief of Internal Medicine 
for the Department of the Air Force at Tinker Air Force Base 
in Oklahoma, dated in November 1995 shows positive findings 
of pain of the left trapezius extending to the left cervical 
area.  The impression was left trapezius spasm.  A report of 
a VA examination conducted in October 1996 does not reference 
the disability at issue.  

VA outpatient treatment reports dated in 1998 show that the 
veteran provided a history of status post neck surgery for a 
lipoma removal, but do not record pertinent clinical 
findings.  In October 1998, T.W. reported that on physician 
examination, the veteran's neck was supple without masses or 
bruits.  The disability at issue was not referenced.  VA 
hospital and treatment reports dated from 1989 to 2001 show 
treatment for complaints of cervical pain, but the reports do 
not attribute the veteran's complaints to service or any 
service-connected disability.

As previously noted, the evidence preponderates against the 
veteran's claim.  While the veteran has complained of 
cervical pain with lipoma, has previously received treatment 
for the disability, and continues to receive treatment for 
cervical pain, the record is completely devoid of any 
objective evidence demonstrating that the veteran's 
disability is service related, directly or presumptively, or 
is related to the serviced-connected bilateral lymphedema of 
the lower extremities.  The medical reports merely show that 
the veteran received and continues to receive treatment.  
Additionally, the veteran's assertions, without 
substantiating medical evidence, are insufficient to 
establish service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As such, the claim is denied.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

Increased Evaluations

The veteran seeks increased ratings for bilateral lymphedema 
of the lower extremities.  The veteran appealed the RO's 
initial rating action dated in January 1997, granting service 
connection for bilateral lymphedema of the legs effective 
from December 9, 1974.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

In this case, separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Prior to 1976, the rating schedule provided that a 10 percent 
rating for unilateral phlebitis or thrombophlebitis required 
persistent moderate swelling of the leg not markedly 
increased on standing or walking.  A 30 percent rating was 
assigned for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency and moderate discoloration, pigmentation, or 
cyanosis.  A 60 percent rating required massive board-like 
swelling, subsiding only very slightly and incompletely with 
recumbency and elevation with pigmentation, cyanosis, eczema, 
or ulceration.

From March 18, 1976, to January 12, 1998, the rating schedule 
provided that a 10 percent rating for unilateral phlebitis or 
thrombophlebitis required symptoms that approximated 
persistent moderate swelling of leg not markedly increased on 
standing or walking.  A 30 percent rating was assigned for 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency with 
moderate discoloration, pigmentation, or cyanosis.  A 60 
percent rating required persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration.  A 100 percent 
rating was assigned for massive board-like swelling, with 
severe and constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7121.

Since January 12, 1998, post-phlebitic syndrome of any 
etiology with massive board-like edema with constant pain at 
rest warrants a 100 percent rating; with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrants a 60 percent rating; with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration warrants a 40 percent rating; 
with persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent rating; and with intermittent 
edema of extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A noncompensable rating is warranted for 
post-phlebitic syndrome of any etiology with asymptomatic 
palpable or visible varicose veins.

Note:  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under 38 C.F.R. 
§ 4.25), using the bilateral factor (38 C.F.R. § 4.26), if 
applicable.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where a change in the rating schedule has 
occurred, the revised version of the rating schedule cannot 
be applied prior to the effective date of the change.  
VAOPGCPREC 3-00 (April 10, 2000).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2000).

A report of a VA examination dated in January 1975 shows that 
the veteran complained of swelling of her feet and ankles.  
Examination revealed that her legs were massively obese, and 
enlarged from the ankles up.  There was no pitting edema or 
skin changes.  The examiner opined that he did not see any 
lymphedema of the legs; the veteran's legs were obese.  

On VA examination in October 1980, the veteran reported 
having progressive symptomatology of the legs with increased 
pain and feelings of weakness.  She stated that her standing 
and walking were limited to about 45 minutes.  To obtain 
relief, she had to sit down and elevate her lower 
extremities.  Physical examination revealed severe non-
pitting edema of the thighs, ankles, and the remainder of the 
lower extremities.  The feet were excluded however.  The 
veteran did not have any significant skin changes, either of 
the left or right lower extremity, or palpable abnormalities.  
Tenderness to palpation, particularly of the pretibial areas, 
bilaterally, and over the right heel were noted.  The 
diagnosis was chronic lymphedema of the lower extremities, 
symptomatic.  

VA outpatient treatment reports dated from 1980 to 1994 show 
that in October 1982 the veteran complained of pain of the 
foot.  A medical report dated in November 1991 reflects that 
on physical examination, no pitting edema of the lower 
extremities was observed, but the veteran had marked 
enlargement of the lower extremities which either represented 
adipose tissue or lymphedema.  Later in November 1991, an 
assessment of chronic lymphedema was made.  In December 1991, 
the veteran complained of pain and swelling of the foot and 
behind the knee.  Notations included a history of lymphedema.  
A medical report dated in July 1993 records that examination 
of the lower extremities revealed bilateral lymph edema of 
the left knee with mild tenderness over the prepatellar 
region.  Range of motion was full without evidence of 
effusion.  At that time, a pertinent diagnosis was not made.  
Medical reports thereafter show continued treatment for edema 
of the lower extremities.  

An examination report from T.W. dated in November 1995 shows 
that evaluation of the veteran's extremities revealed equal 
pulses with severe pretibial edema and lymphedema to the 
knees.  Deep tendon reflexes were 2/4, motor and sensory were 
intact, and the veteran had slow ambulation with the 
assistance of a cane.  The impression was lymphedema-severe.

In September 1996, D.J., M.D., in essence, reported that 
since service the veteran had had swelling.  The swelling was 
described as generalized, non-pitting edema, moderate, up to 
and including the thighs.  The physician also noted that VA 
outpatient treatment reports showed documentation of 
lymphedema on multiple occasions.

On VA examination in October 1996, the veteran stated that 
her swelling of her feet and ankles had progressively 
worsened since service.  She had difficulty walking, limited 
weight bearing, and generalized aching of the legs.  
Examination revealed that the veteran walked with a cane with 
a mild hobbling gait.  She had severe non-pitting edema from 
the thighs to the proximal feet, bilaterally, with exclusion 
only of about the distal two-thirds of the feet.  Minimal 
stasis dermatitis of the distal lower leg and ankle was also 
present.  Otherwise, there were no skin changes of the lower 
extremities.  The impression was chronic lymphedema of the 
lower extremities-severe with minimal stasis dermatitis. 

VA outpatient treatment reports dated from February 1998 to 
August 1998 document the veteran's complaints of pain of the 
right leg with increased edema.  In May 1998, examination 
revealed equal pulses with marked pretibial edema.  The 
calves measured 53-centimeters on the left and 54-centimeters 
on the right.  The examiner was unable to palpate posterior 
tibial and dorsalis pedis pulses.  On neurological 
examination, deep tendon reflexes were 2/4, motor and sensory 
findings were intact, and the veteran had normal ambulation.  
The skin was warm and dry without lesions.  The diagnosis was 
lymphedema-some help with knee high support hose, although 
the knee pain had worsened.  Her edema had progressively 
worsened causing more pain and immobility.  In August 1998, 
physical examination demonstrated lymphedema involving the 
legs and feet.  The assessment was lymphedema.  The veteran 
had difficulty walking due to obesity and lymphedema.  

In October 1998, T.W. reported that on physical examination 
of the extremities, marked pretibial edema and stasis 
dermatitis with eczema, bilaterally, were present.  The 
calves measured 53-centimeters on the left and 54-centimeters 
on the right.  The examiner was not able to palpate posterior 
tibial or dorsalis pedis pulses.  Neurology examination 
showed deep tendon reflexes of 2/4, intact motor and sensory 
results, and that the veteran had a slow and unsteady 
ambulation which required the use of a cane.  Her skin was 
warm without lesion.  The examiner noted essential 
lymphedema-progressively worsening with limitations as noted 
below; obesity; stasis dermatitis; eczema; and sleep 
disturbance.

The examiner found that the veteran's medical disorder 
resulted in physical limitations.  She could only walk a 
block on a flat surface due to bilateral foot, calf, and knee 
pain.  She could only walk up a few stairs at a time without 
resting, and she could only perform light housework for about 
fifteen minutes before resting for 15 minutes to resume her 
activities.  The veteran required support to arise from 
sitting and required the use of her cane for balance when 
standing and ambulating.  She used an electric chair when 
shopping.  The veteran had marked stiffness, which cause 
increased limitation of movement during the first hours of 
the day, and she awakened nightly with bilateral leg pain.  

The VA hospital and outpatient treatment reports dated from 
1989 to 2001 show continued treatment for pain and numbness 
of the lower extremities.  The veteran took Tylenol to obtain 
relief.  See January 1999 clinical entry.  A medical record 
dated in December 1999 shows that on physical examination, 
the veteran was extremely edematous over the ankle medial and 
lateral malleolus.  Popliteal and dorsalis pulses were equal 
at 2+/4+, bilaterally.  The veteran however was unable to 
differentiate between sharp and dull sensation of the lower 
extremities.  Medical reports dated in 2000 generally show 
marked lymphedema of the lower extremities with 2+ pedal 
pulses.  Assessments made included lymphedema and most likely 
radicular pain.  

Clinical entries dated in 2001 show that the veteran 
complained of right leg numbness and pain, which usually 
worsened at night and had lasted over one to two-years 
duration.  The reports also generally show that the veteran 
walked with two canes in the morning and one in the 
afternoon.  She also was evaluated for a motorized wheelchair 
device.  In March 2001, the veteran was educated on elevation 
and ankle pumps to assist with edema management.  She was 
also advised to remain active.  A clinical entry dated in May 
2001 noted that the veteran's pain and numbness of the right 
side affected the right foot, instep, lateral calf and hip.  
The examiner also noted that her symptoms sounded more like 
L-5 radicular pain.  The examiner found that the veteran had 
left-sided meralgia paresthetica and right L-5 radiculopathy.  
A medical record dated in June 2001 shows that neurology 
examination revealed that reflexes, sensory, and strength 
examination was obscured by body habitus/lymph-edema.  The 
assessment included possible right lumbar radiculopathy.  On 
physical examination, it was noted that range of motion was 
from 5 to 90 degrees, valgus and varus were stable, and the 
veteran had degenerative joint disease of the knee, which she 
felt aggravated her lymphedema at night.  In June 2001, it 
was also reported that Electromyograph (EMG) and Nerve 
Conduction Studies could not be conducted secondary to morbid 
obesity and lymphedema.  

After carefully reviewing and weighing the aforementioned 
evidence, the Board finds that the criteria for entitlement 
to an initial compensable rating prior to October 21, 1980, 
have not been met.  In this regard, the Board acknowledges 
the veteran's complaints of pain and swelling of her feet.  
However, the January 1975 examination report revealed no 
evidence of pitting edema or skin changes.  During this 
period, no objective evidence of persistent moderate swelling 
of the leg not markedly increased on standing or walking was 
demonstrated.  Thus, the objective evidence preponderates 
against the veteran's claim and the criteria for a 
compensable rating prior to October 21, 1980, have not been 
met.  

The objective evidence also fails to show that the criteria 
for a rating in excess of 10 percent for bilateral lymphedema 
of the lower extremities were met from October 22, 1980, to 
October 8, 1996.  The Board acknowledges that during this 
period the veteran's VA examination and outpatient treatment 
reports show that she had swelling and pain of the lower 
extremities.  It is also acknowledged that the veteran 
complained of difficulty with standing and walking after 45-
minutes.  Nonetheless, clinical findings do not more nearly 
approximate the criteria required for a 30 percent rating.  
During this period, the objective evidence fails to 
demonstrate that the veteran's lymphedema of either the right 
or the left lower extremities was productive of persistent 
swelling of the leg or thigh, increased on standing or 
walking for one or two hours, which was readily relieved by 
recumbency and productive of moderate discoloration, 
pigmentation, or cyanosis.  During this period, no 
significant changes of the skin were noted.  Thus, from 
October 22, 1980, to October 8, 1996, the criteria for an 
increased rating in excess of 10 percent have not been met.  

For the rating period extending from October 9, 1996, to 
October 29, 1998, the Board finds that a rating to 30 percent 
is warranted.  On VA examination in October 1996, the veteran 
presented with a mild hobbling gait, bilateral severe non-
pitting edema, and, although minimal, stasis dermatitis of 
the lower legs and ankles.  The impression was severe chronic 
lymphedema of the lower extremities with minimal stasis 
dermatitis.  VA outpatient treatment reports dated in 1998 
show continued treatment for edema, which had progressively 
worsened and had caused pain and immobility.  Given the 
foregoing clinical data in conjunction with the veteran's 
complaints of pain, and difficulty with walking and weight-
bearing, the Board finds that the veteran's disability 
picture more nearly approximates the criteria required for a 
30 percent evaluation between October 9, 1996, and October 
29, 1998.  

However, for this period, the criteria for a rating in excess 
of 30 percent have not been met.  While pain and swelling of 
the lower extremities with minimal stasis dermatitis were 
present, clinical findings were not demonstrative of 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation, and pigmentation 
cyanosis, eczema, or ulceration.  The medical evidence during 
this period fails to establish that the veteran did not 
obtain relief upon leg elevation or resting, and the 
veteran's skin changes were minimal.  Thus, during this 
period, the Board finds that the criteria for an increased 
rating to 30 percent and no more have been met.  

Effective October 30, 1998, the criteria for an increased 
rating to 60 percent for bilateral lymphadenopathy have been 
met.  Since October 30, 1998, the evidence shows that the 
veteran's bilateral lymphadenopathy has been manifested by 
persistent swelling and constant pain.  Evidence of eczema 
has been demonstrated as well.  A private examination report 
dated in October 1998 shows that the veteran has bilateral 
marked pretibial edema with stasis dermatitis and eczema.  
Additionally, the examiner opined that the veteran had a 
slow, unsteady gait which required the use of the cane and 
that her disability interfered with walking up stairs, 
performing household chores, and sleeping.  The diagnosis was 
essential lymphedema-progressively worsening with 
limitations.  VA outpatient treatment reports dated from 1998 
to 2001 also show continuous treatment for constant pain with 
severe edema of the lower extremities.  At this time, the 
Board notes that it is cognizant of the veteran's diagnoses 
of lumbar radiculopathy, arthritis, and morbid obesity.  
However, it is also noted that no examiner has distinguished 
between the symptomatology attributable to the veteran's 
service-connected disability and her physical limitations to 
morbid obesity, lumbar radiculopathy, arthritis; thus, in 
this regard, the benefit of the doubt has been resolved in 
her favor.  Mittleider v. West, 11 Vet. App. 181 (1998).  
Accordingly, since October 30, 1998, the veteran's clinical 
picture more nearly approximates the criteria for a 60 
percent evaluation under the criteria in effect from March 
18, 1976, to January 12, 1998.  

The veteran's clinical picture, however, has not been 
productive of massive board-like swelling with severe and 
constant pain at rest, or massive board-like edema with 
constant pain at rest.  The Board acknowledges that the 
record is replete with medical reports recording the 
veteran's complaints of constant pain that worsens at night.  
It also acknowledges that the veteran has severe edema with 
stiffness during the morning.  Nevertheless, not one of the 
clinical reports of record characterizes the veteran's 
swelling of the lower extremities as massive board-like 
edema.  The veteran has not presented such assertions either.  
The evidence shows that the veteran can ambulate with 
assistance devices, that she has been encouraged to remain 
active to assist with the management of her symptoms, and 
that after resting she can resume her activities.  
Accordingly, the criteria for a rating in excess of 60 
percent have not been met.  

As detailed above and in accordance with Fenderson, the Board 
has assigned separate ratings for separate periods of time 
based on facts found in this case.  The Board further notes 
that the pertinent provisions of 38 C.F.R. § 3.321 have been 
considered.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  In this 
case, there is no evidence of frequent hospitalization or 
marked interference with employment that is exceptional so as 
to preclude the use of the regular rating criteria.  
Therefore, an increased evaluation on an extra-schedular 
basis is not warranted.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).


ORDER

Entitlement to service connection for cervical strain with 
lipoma, to include as secondary to the service-connected 
bilateral lymphedema of the lower extremities is denied.

Entitlement to an initial compensable rating for bilateral 
lymphedema of the lower extremities from December 9, 1974, to 
October 21, 1980, is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral lymphedema of the lower extremities from October 
22, 1980, to October 8, 1996, is denied.

Entitlement to an initial rating of 30 percent for bilateral 
lymphedema of the lower extremities from October 9, 1996, to 
October 29, 1998, is granted, subject to the law and 
regulations pertinent to the disbursement of monetary funds.

Entitlement to an initial rating of 60 percent for bilateral 
lymphedema of the lower extremities since October 30, 1998, 
is granted, subject to the law and regulations pertinent to 
the disbursement of monetary funds.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 


